Citation Nr: 0427236	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-03 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for claustrophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from June 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In January 2001, the veteran withdrew his request for a 
Travel Board hearing, and requested an RO hearing instead.  
This RO hearing was held in March 2001.

In August 2003, the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board observes that the VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted in November 2000.  The VCAA 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id. 

Although the Board remanded this case in August 2003 for 
additional development, review of the claims folder fails to 
reveal notice from the RO to the veteran that complies with 
VCAA requirements.  That is, there is no communication from 
the RO to the veteran and representative that advises the 
veteran of the evidence needed to substantiate his claim or 
explains which portion of evidence needed to substantiate the 
claim, if any, the veteran has the responsibility to provide, 
and which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  The correspondence 
issued by the RO and the Board's August 2003 Remand, is 
insufficient to provide the requisite notice.  

Accordingly, the appeal is returned to the RO for the 
following:

1.  The RO must notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for claustrophobia, and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

?	Specifically, the RO should contact 
the veteran with notice of the 
purpose of this remand and afford 
him opportunity to provide any 
additional specific information 
pertaining to treatment for his 
claimed claustrophobia, and any 
medical opinion that shows that the 
claustrophobia developed during or 
as a result of service.

2.  The RO should review the record and 
ensure that all required notice and 
development has been accomplished under 
the VCAA and its implementing 
regulations.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for claustrophobia.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, to include any 
additionally received evidence; fully 
cites the applicable legal provisions; 
and reflects detailed reasons and bases 
for the decision.  The veteran and his 
representative should then be afforded 
the applicable time period to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


